DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-8, and 10-20 are objected to because of the following informalities:  
Claim 1, line 10: “a vein” should read --the vein--
Claim 3, line 4: “reflected light” should read --the reflected light--
Claim 4, lines 1-2: “a first wavelength” should read --the first wavelength--
Claim 4, line 2: “IR light” should read --the IR light--
Claim 5, line 1-2: “a second wavelength” should read --the second wavelength--
Claim 5, lines 2: “IR light” should read --the IR light--
Claim 6, line 2: “IR light” should read --the IR light--
Claim 6, line 2: “the presence” should read --a presence--
Claim 6, line 3: “IR light” should read --the IR light--
Claim 7, line 5: “reflected light” should read --the reflected light--
Claim 8, line 3: “, the hollow needle” should be deleted
Claim 8, line 13: “a vein” should read --the vein--
Claim 8, line 16: “the detected amount” should read --the amount--
Claim 8, line 16: “reflected light” should read --the reflected light--
Claim 10, lines 1-2: “a first wavelength” should read --the first wavelength--
Claim 10, line 2: “IR light” should read --the IR light--
Claim 11, line 1-2: “a second wavelength” should read --the second wavelength--
Claim 11, lines 2: “IR light” should read --the IR light--
Claim 12, line 2: “IR light” should read --the IR light--
Claim 12, line 2: “the presence” should read --a presence--
Claim 12, line 3: “IR light” should read --the IR light--
Claim 13, line 3: “a user” should read --the user--
Claim 13, lines 4-5: “an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light” should read --the optimal insertion trajectory of the hollow needle into the body based on the amount of the reflected light--
Claim 14: line 1-2: “an amount of reflected light” should read --the amount of the reflected light--
Claim 14, line 2: “a vein” should read --the vein--
Claim 14, line 3: “a vein” should read --the vein--
Claim 15, line 3: “, the hollow needle” should be deleted
Claim 15, line 13: “a vein” should read --the vein--
Claim 15, line 17: “reflected light” should read --the reflected light--
Claim 16: line 2: insert “portion” after “the hollow”
Claim 17: line 3: insert “portion” after “the hollow”
Claim 18: line 3: insert “portion” after “the hollow”
Claim 19, line 2: “IR light” should read --the IR light--
Claim 19, line 2: “the presence” should read --a presence--
Claim 19, line 3: “IR light” should read --the IR light--
Claim 20, line 2: “a user” should read --the user--
Claim 20, lines 3-4: “an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light” should read --the optimal insertion trajectory of the hollow needle into the body based on the detected level of the reflected light--
Claim 20, line 4: “reflected light” should read --the reflected light--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first light and second light” in line 10.  There is insufficient antecedent basis for this limitation in the claim. In lines 6-7, the limitations “first wavelength of IR light” and “second wavelength or IR light” are recited, respectively. The Applicant should correct so as to use consistent terminology.
Claims 2-7 are rejected by virtue of their dependence on claim 1.
Claim 8 recites the limitation “the first light and second light” in line 13.  There is insufficient antecedent basis for this limitation in the claim. In lines 7 and 9, the limitations “first wavelength of IR light” and “second wavelength or IR light” are recited, respectively. The Applicant should correct so as to use consistent terminology.
Claims 8-14 are rejected by virtue of their dependence on claim 7.
Claim 15 recites the limitation “the first light and second light” in line 13.  There is insufficient antecedent basis for this limitation in the claim. In lines 7 and 9, the limitations “first wavelength of IR light” and “second wavelength or IR light” are recited, respectively. The Applicant should correct so as to use consistent terminology.
Claims 16-20 are rejected by virtue of their dependence on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni (U.S. Patent Publication No. 2016/0256101) in view of Benaron (U.S. 5769791).
Aharoni teaches (Figures 2A-2D) a hypodermic needle device (10) includes a penetrating hypodermic needle (1) having a tubular bore (i.e., hollow) comprising a distal end and a proximal end, the distal end comprising a sharp tip for insertion into a vein. The hypodermic needle also comprises an optical waveguide assembly (12) that is remotely coupled to an illumination source (14). The illumination source (14) is directed via optics (18) through the optical fiber (15), whose distal tip (that which is most remote from its illumination source) is close to the tip of the hypodermic needle so that red or infrared light directed through the fiber exits its distal tip to illuminate the vicinity of the hypodermic needle tip. (Paragraph [0033]).
In one embodiment, (Figure 4B), an optical Doppler detector (42) (i.e., IR camera) is coupled via a cable (43) through the hollow needle back to the housing of the illumination source (14) (i.e., first light source) (See Figure 2A). Alternatively, the reflected light is detected with the internal detector (32) (i.e., IR detector) (See Figure 3D) (i.e., an infrared (IR) camera placed within a hollow portion of the hollow needle, comprising: an IR detector; a first light source to emit a first wavelength of IR light). (Paragraph [0052]). The illumination source, or sources, may include more than one wavelength and/or illumination in more than one fiber (i.e., a second light source to emit a second wavelength of IR light). (Paragraph [0067]).
However, Aharoni does not teach “a comparator to, upon execution of a processor communicatively coupled to the comparator, compare an amount of reflected light received at the IR detector during activation of the first light and second light and provide an indication of light absorption within a vein.”
Benaron, in a related field of endeavor, teaches (Figure 1) an interrogation tool for tissue including a light source emitter and detector which may be mounted directly on a surgical tool in a tissue contacting surface for interrogation. (Abstract). The interrogation tool (10) includes an analyzer (20) coupled to a surgical tool (30). Referring to Figure 1, analyzer (20) includes a light source controller (22), a spectrometer, and a signal processor (26). These elements are all controllably interconnected and operated under the control of a suitable state control machine, such as a microprocessor (29) executing software instructions (i.e., comparator). (Col. 9, lines 7-18). Signal processor (26) controls operation of the analyzer (20) to cause light to be emitted, to detect the coupled light and determine the spectral characteristics of the detected light, and to process the spectral characteristics to characterize the tissue. (Col. 9, lines 60 64). For example, in analyzing the spectral characteristics of the coupled light from the tissue under interrogation in order to determine the probable composition and structure of the tissue, the sensed spectral characteristics at a selected number of wavelengths may be compared to a library containing stored spectral records which represent the spectral characteristic components corresponding to various known types of tissue and structures in the body. A probable tissue type is then identified based on a correlation between the detected and stored spectral characteristics (i.e., a comparator to, upon execution of a processor communicatively coupled to the comparator, compare an amount of reflected light received at the IR detector during activation of the first light and second light and provide an indication of light absorption within a vein). (Col. 6, lines 27-37).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni to provide “a comparator to, upon execution of a processor communicatively coupled to the comparator, compare an amount of reflected light received at the IR detector during activation of the first light and second light and provide an indication of light absorption within a vein” of Benaron. Doing so helps reliably and accurately determine the tissue type being or to be penetrated. (Col. 21, lines 51-54).
Regarding claim 2, Aharoni teaches (Figure 2A) that the optical Doppler shift detector is coupled via a cable (43) through the fiber fitting (25) at the proximal end of the needle through the fiber protective tubing (16) back to the housing of the illumination source (14), and can be discarded with the disposable fiber assembly (i.e., wherein the IR camera is selectively removable from within the hollow portion of the hollow needle via the proximal end of the hollow needle). (Paragraph [0052]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron, further in view of Zarei (U.S. Patent Publication No. 2014/0100550)
Regarding claim 3, Aharoni in view of Benaron teaches all of the elements of the claimed invention except “an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector.”
Zarei, in a related field of endeavor, teaches a system for improving intravenous and other vein access procedures by guiding clinicians in achieving optimal intravenous (IV) placement while minimizing infiltration and extravasations effects using detection of backscattered light. (Paragraphs [0032], [0050], [0057]). For instance, IR light (225) from IR imager/projector (200-5) illuminates the patient's soft tissue (215) with light, which is mainly absorbed by blood in the vein (220). The unabsorbed light (230) is reflected back and is detected by the IR imager/projector (200-5). (Paragraph [0061]).
The discrimination and guidance unit (200-4) can further be configured to output feedback for aiding alignment of the catheter. The feedback can be visual, audible, or a combination. For example, the unit (200-4) can emit a sound via speaker (200-6). The feedback can be configured to change as the alignment of the catheter approaches an optimal alignment. For example, a frequency of an audible tone changes as the alignment of the catheter approaches optimal alignment (i.e., an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector). (Paragraph [0091]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector” of Zarei. Doing so helps provide an indication of changes in alignment and optimal alignment of the catheter. (Paragraph [0091]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron, further in view of Jeffcoat (U.S. 5036853).
Regarding claims 4-5, Aharoni in view of Benaron teaches all of the elements of the claimed invention except: “wherein the first light source emits a first wavelength of IR light between 940 nm and 980 nm” and “wherein the second light source emits a second wavelength of IR light between 630 nm and 780 nm”.
Jeffcoat, in a related field of endeavor, teaches a physiological probe for identifying tissue which is suspected of being physiologically changed as a result of commencement of neoplastic activity or pre-activity (e.g., vein). (Col. 1, lines 4-7).
As shown in Figure 1, the probe of the preferred embodiment comprises a generally cylindrical housing for three optical fibers (3-5).  Optical fiber (3) is a sending path and connects to the probe a red-light generator which can operate in the range of from 650 nm to 850 nm, but which preferably operates at approximately 660 nm (i.e., wherein the second light source emits a second wavelength of IR light between 630 nm and 780 nm). Similarly, optical fiber (4) is also a sending path and connects to the probe an infra-red generator operating in the range of from 850 nm to 1000 nm but preferably operates at a near infrared wavelength of 940 nm (i.e., wherein the first light source emits a first wavelength of IR light between 940 nm and 980 nm). (Col. 3, lines 4-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “wherein the first light source emits a first wavelength of IR light between 940 nm and 980 nm” and “wherein the second light source emits a second wavelength of IR light between 630 nm and 780 nm” of Jeffcoat. Doing so provides desirable wavelengths to work with, i.e., those close to visible light, providing optimal conditions for measurement. (Col. 1, lines 33-39).
Claims 7, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron, further in view of Zarei and Ball (WO 2013163443).
Regarding claims 7 and 15, Aharoni in view of Benaron teaches all of the elements of the claimed invention except: “an arm band communicatively coupled to the comparator, the arm band comprising a visual indicator comprising an indicator light to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector”.
Zarei, as previously discussed, teaches that the discrimination and guidance unit (200-4) can further be configured to output feedback for aiding alignment of the catheter (210) with the series of dots (1106) indicating the selected vein. The feedback can be visual, audible, or a combination of such. For example, the color of the dots (1106) can be changed, an additional visual object can be projected. The feedback can be configured to change as the alignment of the catheter with the series of dots approaches an optimal alignment. Additionally, a visual indicator is added to the image when the alignment of the catheter is within a threshold of the optimal alignment (i.e., a visual indicator comprising an indicator light to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector). (Paragraph [0091]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “a visual indicator comprising an indicator light to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector” of Zarei. Doing so helps provide an indication of changes in alignment and optimal alignment of the catheter. (Paragraph [0091]).
Ball, in a related field of endeavor, teaches a system for facilitating detection of infiltration or extravasation within a target area on a body portion (e.g., vein) of a patient using a light source configured to direct light onto the target area, light sensor configured to receive light from the target area and to generate an image of the target area, and a display configured to display the image of the target area. (Abstract). Figure 27 shows an example embodiment of an imaging system (400), which is configured to automatically detect infiltration or extravasation using reflected light. The system can include a support member (406) (e.g., a strap) for positioning the system on a body portion of a patient, e.g., on a patient's arm or leg; the strap (406) can position a supporting portion generally adjacent to an infusion site or other target area to be imaged (i.e., an arm band communicatively coupled to a comparator, the arm band comprising a visual indicator). (Paragraph [0230]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “an arm band communicatively coupled to a comparator, the arm band comprising a visual indicator” of Ball. Doing so provides a securable member that can be configured to be worn on any suitable infusion site such as a patient’s arm or leg. (Paragraph [0230]).
Regarding claim 16, Aharoni teaches (Figures 3A-3C) teaches that a beam splitter (31) is incorporated into the illumination source (i.e., photodiode) assembly to redirect a portion of any back-reflected light in the optical fiber (15) to a detector (32), wherein such back reflection traveling in the optical fiber can be used as an alternative or additional indication for penetration into the front wall of the vein (i.e., IR detector comprises a photodiode optically coupled to an optical fiber passed through the hollow of the hollow needle). (Paragraph [0044]).
Regarding claim 20, Zarei, as previously discussed, teaches a system for improving intravenous and other vein access procedures by guiding clinicians in achieving optimal intravenous (IV) placement while minimizing infiltration and extravasations effects using detection of backscattered light. (Paragraphs [0032], [0050], [0057]). For instance, IR light (225) from IR imager/projector (200-5) illuminates the patient's soft tissue (215) with light, which is mainly absorbed by blood in the vein (220). The unabsorbed light (230) is reflected back and is detected by the IR imager/projector (200-5). (Paragraph [0061]).
The discrimination and guidance unit (200-4) can further be configured to output feedback for aiding alignment of the catheter. The feedback can be visual, audible, or a combination. For example, the unit (200-4) can emit a sound via speaker (200-6). The feedback can be configured to change as the alignment of the catheter approaches an optimal alignment. For example, a frequency of an audible tone changes as the alignment of the catheter approaches optimal alignment (i.e., an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector). (Paragraph [0091]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector” of Zarei. Doing so helps provide an indication of changes in alignment and optimal alignment of the catheter. (Paragraph [0091]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron, further in view of Zarei.
Regarding claim 8, as previously discussed, Aharoni teaches (Figures 2A-2D) a hypodermic needle device (10) includes a penetrating hypodermic needle (1) having a tubular bore (i.e., hollow) comprising a distal end and a proximal end, the distal end comprising a sharp tip for insertion into a vein, the proximal end comprising a coupler (25) using a friction mount or screw mount or other mechanical attachment (i.e., an intravenous supply connection), which, in turn is connected to the illumination source (14). (Paragraph [0034]). 
The hypodermic needle also comprises an optical waveguide assembly (12) that is remotely coupled to an illumination source (14). The illumination source (14) (i.e., first light source to emit a first wavelength of IR light from the hollow portion) is directed via optics (18) through the optical fiber (15), whose distal tip (i.e., that which is most remote from its illumination source) is close to the tip of the hypodermic needle so that red or infrared light directed through the fiber exits its distal tip to illuminate the vicinity of the hypodermic needle tip. (Paragraph [0033]).
In one embodiment, (Figure 4B), an optical Doppler detector (42) (i.e., IR camera) is coupled via a cable (43) through the hollow needle back to the housing of the illumination source (14) (See Figure 2A). Alternatively, the reflected light is detected with the internal detector (32) (i.e., IR detector) (See Figure 3D) (i.e., an infrared (IR) camera placed within a hollow portion of the hollow needle, comprising: an IR detector; a first light source to emit a first wavelength of IR light from the hollow portion). (Paragraph [0052]). The illumination source, or sources, may include more than one wavelength and/or illumination in more than one fiber (i.e., a second light source to emit a second wavelength of IR light from the hollow portion). (Paragraph [0067]).
However, Aharoni does not teach “a comparator to, upon execution of a processor communicatively coupled to the comparator, compare an amount of reflected light received at the IR detector during activation of the first light and second light and provide an indication of light absorption within a vein” and “an audio indicator communicatively coupled to the comparator comprising a speaker to provide feedback to a user of the blood vessel detection system indicating an optimal insertion trajectory of the hollow needle into a body based on the detected amount of reflected light received at the IR detector”.
Benaron, as previously discussed, teaches (Figure 1) interrogation tool for tissue including a light source emitter and detector which may be mounted directly on the surgical tool in a tissue contacting surface for interrogation. (Abstract). The interrogation tool (10) includes an analyzer (20) coupled to a surgical tool (30). Referring to Figure 1, analyzer (20) includes a light source controller (22), a spectrometer, and a signal processor (26). These elements are all controllably interconnected and operated under the control of a suitable state control machine, such as a microprocessor (29) executing software instructions (i.e., comparator). (Col. 9, lines 7-18). Signal processor (26) controls operation of the analyzer (20) to cause light to be emitted, to detect the coupled light and determine the spectral characteristics of the detected light, and to process the spectral characteristics to characterize the tissue. (Col. 9, lines 60-64). For example, in analyzing the spectral characteristics of the coupled light from the tissue under interrogation in order to determine the probable composition and structure of the tissue, the sensed spectral characteristics at a selected number of wavelengths may be compared to a library containing stored spectral records which represent the spectral characteristic components corresponding to various known types of tissue and structures in the body. A probable tissue type is then identified based on a correlation between the detected and stored spectral characteristics (i.e., a comparator to, upon execution of a processor communicatively coupled to the comparator, compare an amount of reflected light received at the IR detector during activation of the first light and second light and provide an indication of light absorption within a vein). (Col. 6, lines 27-37).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni to provide “a comparator to, upon execution of a processor communicatively coupled to the comparator, compare an amount of reflected light received at the IR detector during activation of the first light and second light and provide an indication of light absorption within a vein” of Benaron. Doing so helps reliably and accurately determine the tissue type being or to be penetrated. (Col. 21, lines 51-54).
Zarei, as previously discussed, teaches a system for improving intravenous and other vein access procedures by guiding clinicians in achieving optimal intravenous (IV) placement while minimizing infiltration and extravasations effects using detection of backscattered light. (Paragraphs [0032], [0050], [0057]). For instance, IR light (225) from IR imager/projector (200-5) illuminates the patient's soft tissue (215) with light, which is mainly absorbed by blood in the vein (220). The unabsorbed light (230) is reflected back and is detected by the IR imager/projector (200-5). (Paragraph [0061]).
The discrimination and guidance unit (200-4) can further be configured to output feedback for aiding alignment of the catheter. The feedback can be visual, audible, or a combination of such. For example, the unit (200-4) can emit a sound via speaker (200-6). The feedback can be configured to change as the alignment of the catheter approaches an optimal alignment. For example, a frequency of an audible tone changes as the alignment of the catheter approaches optimal alignment (i.e., an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector). (Paragraph [0091]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “an audio indicator comprising a speaker to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector” of Zarei. Doing so helps provide an indication of changes in alignment and optimal alignment of the catheter. (Paragraph [0091]).
Regarding claim 9, Aharoni teaches (Figure 2A) that the optical Doppler shift detector is coupled via a cable (43) through the fiber fitting (25) at the proximal end of the needle through the fiber protective tubing (16) back to the housing of the illumination source (14), and can be discarded with the disposable fiber assembly (i.e., wherein the IR camera is selectively removable from within the hollow portion of the hollow needle via the proximal end of the hollow needle). (Paragraph [0052]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron and Zarei, further in view of Jeffcoat.
Regarding claims 10-11, Jeffcoat, as previously discussed, teaches a physiological probe for identifying tissue which is suspected of being physiologically changed as a result of commencement of neoplastic activity or pre-activity (e.g., vein). (Col. 1, lines 4-7).
As shown in Figure 1, the probe of the preferred embodiment comprises a generally cylindrical housing for three optical fibers (3-5).  Optical fiber (3) is a sending path and connects to the probe a red-light generator which can operate in the range of from 650 nm to 850 nm, but which preferably operates at approximately 660 nm (i.e., wherein the second light source emits a second wavelength of IR light between 630 nm and 780 nm). Similarly, optical fiber (4) is also a sending path and connects to the probe an infra-red generator operating in the range of from 850 nm to 1000 nm, but preferably operates at a near infrared wavelength of 940 nm (i.e., wherein the first light source emits a first wavelength of IR light between 940 nm and 980 nm). (Col. 3, lines 4-15).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “wherein the first light source emits a first wavelength of IR light between 940 nm and 980 nm” and “wherein the second light source emits a second wavelength of IR light between 630 nm and 780 nm” of Jeffcoat. Doing so provides desirable wavelengths to work with, i.e., those close to visible light, providing optimal conditions for measurement. (Col. 1, lines 33-39).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron and Zarei, further in view of Ball.
Regarding claim 13, Aharoni in view of Benaron and Zarei teaches all of the elements of the claimed invention except “an arm band communicatively coupled to the comparator, the arm band comprising a visual indicator comprising an indicator light to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector”.
Zarei, as previously discussed, teaches that the discrimination and guidance unit (200-4) can further be configured to output feedback for aiding alignment of the catheter (210) with the series of dots (1106) indicating the selected vein. The feedback can be visual, audible, or a combination of such. For example, the color of the dots (1106) can be changed, an additional visual object can be projected. The feedback can be configured to change as the alignment of the catheter with the series of dots approaches an optimal alignment. Additionally, a visual indicator is added to the image when the alignment of the catheter is within a threshold of the optimal alignment (i.e., a visual indicator comprising an indicator light to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector). (Paragraph [0091]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron to provide “a visual indicator comprising an indicator light to provide feedback to a user of the intravenous therapy system indicating an optimal insertion trajectory of the hollow needle into a body based on a detected level of reflected light by the IR detector” of Zarei. Doing so helps provide an indication of changes in alignment and optimal alignment of the catheter. (Paragraph [0091]).
Ball, as previously discussed, teaches a system for facilitating detection of infiltration or extravasation within a target area on a body portion (e.g., vein) of a patient using a light source configured to direct light onto the target area, light sensor configured to receive light from the target area and to generate an image of the target area, and a display configured to display the image of the target area. (Abstract). Figure 27 shows an example embodiment of an imaging system (400), which is configured to automatically detect infiltration or extravasation using reflected light. The system can include a support member (406) (e.g., a strap) for positioning the system on a body portion of a patient, e.g., on a patient's arm or leg; the strap (406) can position a supporting portion generally adjacent to an infusion site or other target area to be imaged (i.e., an arm band communicatively coupled to a comparator, the arm band comprising a visual indicator). (Paragraph [0230]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron and Zarei to provide “an arm band communicatively coupled to a comparator, the arm band comprising a visual indicator” of Ball. Doing so provides a securable member that can be configured to be worn on any suitable infusion site such as a patient’s arm or leg. (Paragraph [0230]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron and Zarei, further in view of Bybordi (WO 2009037432).
Regarding claim 14, Aharoni in view of Benaron and Zarei, teaches all of the elements of the claimed invention except “wherein the comparator compares an amount of reflected light received at the IR detector to differentiate between a vein and an artery within the body and indicates, via the audio indicator, a location of a vein within the body.”
Bybordi, in a related field of endeavor, teaches (Figure 1a) a device (10) for locating veins or arteries comprising an infrared emitter (26), an infrared detector (26), and an indicator (32), wherein the infrared emitter transmits infrared radiation through the patient's skin. (Abstract). A control PCB (i.e., comparator) is also provided within the device, which receives and processes signals from the infrared emitter/receiver (26). (Page 12, lines 5-7). 
In use, a user holds the device (10) and orients the device such that the bottom face is placed in contact with or just above the skin of a patient so that device is oriented such that infrared emitter/receiver is able to transmit infrared radiation through the skin of the patient. The emitted infrared radiation is either reflected (i.e., backscattered) by tissue under the patient's skin, or is absorbed by blood in the veins or arteries of the patient. Infrared radiation that is reflected by the patient’s tissue is detected by the infrared emitter/receiver. In particular, the infrared emitter/receiver is operable to detect the amount of infrared radiation that has been reflected back by the patient's tissue. If the detected amount of reflected infrared radiation is less than a predetermined threshold value, the LED (32) is operable to illuminate and an audible tone may also sound so as to indicate to the user a likely position of a vein or artery of the patient (i.e., wherein the comparator compares an amount of reflected light received at the IR detector to differentiate between a vein and an artery within the body and indicates, via the audio indicator, a location of a vein within the body). (Page 9, lines 14-32; Page 10, lines 1-9).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron and Zarei to provide “wherein the comparator compares an amount of reflected light received at the IR detector to differentiate between a vein and an artery within the body and indicates, via the audio indicator, a location of a vein within the body” of Bybordi. Doing so provides an ability to locate veins even in patients in which it is particularly difficult, such as patients with dark-colored skin or in children, infants or others who have particularly thick layers of fat above their veins and arteries. (Page 1, lines 11-20). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni in view of Benaron, Zarei, and Ball, further in view of Imam (WO 2007032992).
Regarding claims 17-18, Aharoni in view of Benaron, Zarei, and Ball teaches all of the elements of the claimed invention except “wherein the first light source further comprises a first light-emitting diode (LED) optically coupled to an optical fiber passed through the hollow of the hollow needle” and “wherein the second light source further comprises a second light-emitting diode (LED) optically coupled to an optical fiber passed through the hollow of the hollow needle.”
Imam, in a related field of endeavor, teaches transcutaneous viewing and guiding of intracorporeal/intraarterial catheters wherein the internally illuminated catheter emits light of a first color and further includes the step of inserting into the catheter lumen a second source of illumination of a second color different from the first color, both of the colors being capable of propagating through blood and tissue to an external viewer outside of the body, whereby the location of each illumination source can be discerned from outside the body (i.e., first and second light sources). (Page 3, lines 17-24).
Imam teaches (Figure 1) that prior to insertion into the patient's blood vessel lumen through blood vessel wall, the surgeon may insert a fiber optical device (110) into an available working channel of the multi-lumen catheter (102). In this approach, the fiber optic devices (110) are inserted through the hypodermic needle and the catheter (102) is introduced into the patient's blood vessel by sliding the catheter over the fiber optic device (110). (Page 9, lines 24-28; Page 10, lines 1-3). In the preferred embodiment, light emitted would preferably be in the visible light range so that special detection equipment is not required. (Page 10, lines 9-11). Light emitting devices (113) may be optically coupled to the optical fibers (110). For example, light output (111) from the light emitting devices (113) may be coupled into the optical fiber (110) via a focusing lens (115) or other light coupling components. The light emitting devices (113) may be chosen from the list of lasers, light emitting diodes, or other suitable light sources with appropriate optical wavelength outputs to be visible by the naked eye or an opto-electronic detector (i.e., first and second light-emitting diodes (LEDs) optically coupled to an optical fiber passed through the hollow of the hollow needle). (Page 10, lines 26-29; Page 11, lines 1-4).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aharoni as modified by Benaron, Zarei, and Ball to provide “wherein the first light source further comprises a first light-emitting diode (LED) optically coupled to an optical fiber passed through the hollow of the hollow needle” and “wherein the second light source further comprises a second light-emitting diode (LED) optically coupled to an optical fiber passed through the hollow of the hollow needle” of Imam. Doing so provides illumination of at least a portion of the length of the catheter to “see” the lateral surface of the catheter when navigating a bend or curve in the patient's blood vessel, allowing the physician to receive direct visual confirmation that the catheter is proceeding smoothly "around the bend" without complications. (Page 10, lines 11-19).
Allowable Subject Matter
Claims 6, 12, and 19 would be allowable if rewritten to overcome the claim objections and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 12, and 19 would be allowable for disclosing “wherein the IR camera emits the first wavelength of IR light at the first light source and, upon detection of the presence of a blood vessel by the comparator, the IR camera emits the second wavelength of IR light at the second light source”.
Regarding claims 6, 12, and 19, Aharoni, as previously discussed, teaches (Figure 4B), an optical Doppler detector (42) (i.e., IR camera) is coupled via a cable (43) through the hollow needle back to the housing of the illumination source (14). (See Figure 2A). The illumination source, or sources, may include more than one wavelength and/or illumination in more than one fiber (i.e., a second light source to emit a second wavelength of IR light). (Paragraph [0067]). 
Benaron, as previously discussed, teaches an analyzer (20), which includes a light source controller (22), a spectrometer, and a signal processor (26), which are operated under the control a microprocessor (29) executing software instructions (i.e., comparator). (Col. 9, lines 7-18). Signal processor (26) controls operation of the analyzer (20) to cause light to be emitted, to detect the coupled light and determine the spectral characteristics of the detected light, and to process the spectral characteristics to characterize the tissue.  (Col. 9, lines 60 64). For example, in analyzing the spectral characteristics of the coupled light from the tissue under interrogation in order to determine the probable composition and structure of the tissue, the sensed spectral characteristics at a selected number of wavelengths may be compared to a library containing stored spectral records which represent the spectral characteristic components corresponding to various known types of tissue and structures in the body. A probable tissue type is then identified based on a correlation between the detected and stored spectral characteristics. (Col. 6, lines 27-37).
However, Aharoni in view of Benaron fails to teach “wherein the IR camera emits the first wavelength of IR light at the first light source and, upon detection of the presence of a blood vessel by the comparator, the IR camera emits the second wavelength of IR light at the second light source.”
Waner, in a related field of endeavor, teaches an apparatus for the placement and monitoring of the position of an intraluminal indwelling catheter using an infrared (IR) signal encoded in the catheter and the detection of the IR signal by an IR optical detector. (Abstract). One embodiment of the invention employs infrared (IR) radiation emitted from the needle sheathing portion (21) of the cannula (20) to assist in the location of the distal end (24) of the cannula (20) so as to assist in the proper placement of the catheter (10). The cannula (20) may be illuminated by a fiber optic cable (31) embedded in the walls of the flash chamber and hollow body of the catheter to a coupling element (32) positioned between the hollow body and the body sheathing portion of the cannula. The coupling element illuminates the proximal end of the needle sheathing portion of the cannula. (Paragraph [0036]).
Waner further teaches various other means of coupling the IR radiation to the cannula: for example, the fiber optic cable (31) may be coupled directly to the body sheathing portion of the cannula; the IR radiation may be transmitted directly to the distal end of the needle sheathing portion of the cannula without or without a coupling element; a diffusive tip may be employed with the optical fiber; or more optical fibers may be employed to emit radiation from a plurality of diffusive tips along the length of the cannula (20). (Paragraph [0036]).
However, Waner fails to teach “wherein the IR camera emits the first wavelength of IR light at the first light source and, upon detection of the presence of a blood vessel by the comparator, the IR camera emits the second wavelength of IR light at the second light source”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	11/3/2022

/MATTHEW KREMER/              Primary Examiner, Art Unit 3791